ACCEPTED
                                                                     01-15-00435-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                               9/17/2015 11:31:09 AM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

             Cause No. 01-15-00435-CV

             In the First Court of Appeals      FILED IN
                                         1st COURT OF APPEALS
                                             HOUSTON, TEXAS
                                         9/17/2015 11:31:09 AM
                  Houston, Texas
                                         CHRISTOPHER A. PRINE
       ___________________________________        Clerk


Irving Drobny, as the Representative of NAIU and NAIC,
                       Appellant

                          v.

        American National Insurance Company,
                      Appellee
       ____________________________________

       From the 405th Judicial District Court
               Galveston County, Texas
          Trial Court Cause No. 12-CV-1131



    UNOPPOSED MOTION FOR EXTENSION
     OF TIME TO FILE APPELLEE’S BRIEF




                               Janet L. Rushing
                               GREER, HERZ & ADAMS, L.L.P.
                               2525 South Shore Blvd., Ste. 203
                               League City, Texas 77573
                               (409) 797-3200 (Telephone)
                               (866) 422-4406 (Facsimile)
                               jrushing@greerherz.com
                             Cause No. 01-15-00435-CV

                             In the First Court of Appeals

                                   Houston, Texas
                        ___________________________________

            Irving Drobny, as the Representative of NAIU and NAIC,
                                   Appellant

                                           v.

                      American National Insurance Company,
                                    Appellee
                     ____________________________________

                        From the 405th Judicial District Court
                                Galveston County, Texas
                           Trial Court Cause No. 12-CV-1131



                  UNOPPOSED MOTION FOR EXTENSION
                   OF TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee American National Insurance Company files this unopposed

motion asking for an extension of time in which to file its brief. This suit is before

the Court on interlocutory appeal from the trial court’s denial of a motion to vacate

an arbitration award.



                                          1
      Appellant’s brief was filed on August 20, 2015. Appellee’s brief is currently

due on September 21, 2015. This motion is therefore timely filed. Appellee has not

previously requested an extension of time in this appeal. Appellee respectfully

requests a twenty five-day extension of time in which to file its brief. If the Court

grants this request, Appellee’s brief would due on October 16, 2015. As noted in

the certificate of conference, below, counsel for Appellant is unopposed to this

request.

      Good cause exists for this request. During the time in which Appellee’s brief

came due, the below-signed counsel has been engaged in discovery matters

involving significant discovery requests in a case pending in the Superior Court for

the State of California, County of Sacramento and in interviewing witnesses and

preparing a position statement for the EEOC. The undersigned has also been, or

will be, out of office to attend to an ill family member and out of the state to

interview witnesses in a potential lawsuit against a client, for a funeral, and for a

CLE event scheduled before the due date for this brief was established.

      This extension of time is not sought for delay, but is brought solely so that

justice may be done.

      Appellee respectfully prays the Court grant this unopposed Motion, and

order that its brief be due on October 16, 2015. Appellee further requests all other

relief to which it is entitled, whether at equity or law.


                                            2
                                            Respectfully submitted,

                                            GREER, HERZ & ADAMS, L.L.P.

                                            /s/ Janet L. Rushing
                                            Janet L. Rushing
                                            State Bar No. 17403100
                                            Roni S. Mihaly
                                            State Bar No. 24027899
                                            2525 South Shore Blvd., Ste. 203
                                            League City, Texas 77573
                                            (409) 797-3200 (Telephone)
                                            (281) 538-3791 (Facsimile)
                                            jrushing@greerherz.com
                                            rmihaly@greerherz.com




                     CERTIFICATE OF CONFERENCE

      I hereby certify I have conferred with counsel for Appellant and that counsel
for Appellant is UNOPPOSED to this motion.


                                      /s/ Roni S. Mihaly
                                      Roni S. Mihaly




                                        3
                        CERTIFICATE OF SERVICE

      I certify that on the 17th day of September, 2015, a copy of the foregoing
document was served pursuant to Texas Rule of Appellate Procedure 9.5 upon the
following counsel of record:

Ms. Savannah Robinson               CMRRR 7013 2250 0000 5664 4074
Law Office of Savannah Robinson
1822 Main St.
Danbury, Tx 77534

                                    /s/ Roni S. Mihaly
                                    Roni S. Mihaly




                                       4